Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 are currently pending and are under examination.
Benefit or priority is to December 15, 2014.

The claims place mutations in SEQ ID NO: 3, but the reference numbering is from SEQ ID NO: 1. The Examiner now has the tools to make a succinct sequence comparison (rather than eyeballing the sequences) and provides the following alignments with the substitutions found in Claim 21:

    PNG
    media_image1.png
    576
    805
    media_image1.png
    Greyscale
 


See the http:// in [0101] at page 31.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claims 21-37 are objected to because of the following informalities:  
The Claims recite “SEQ ID NO: 3” and “SEQ ID NO: 1” without a space between the colon and the number.
Claim 26 should have a space between the comma and oxidase, such as “xylanase, oxidase, “
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and 32-35 recite that the variant has “at least about 90% sequence identity to SEQ ID NO: 3”, for example. The term “about” renders this phrasing indefinite because one cannot know the lower limits of “at least about 90% sequence identity”. The term “about” should be deleted from the claims.
Many of the variants of Claim 24 lack antecedent basis in Claim 21 because the substitutions such as N238E is not listed in Claim 21 but in Claim 23. The first two variants and variant 20 have antecedent basis in Claim 21, but variants 3-19 and 21-25 
Claim 29 is drawn to the cleaning process being laundry, which does not appear to provide antecedent basis for Claims 30 and 37 drawn to the cleaning process being a hard surface.  It appears that Claim 30 should depend from Claim 28.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,760,036. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims detergent compositions comprising a subtilase variant having at least 90% sequence identity to SEQ ID NO: 3, following the numbering of SEQ ID NO: 1, wherein the mutations listed are also found in instant Claims 21, 23, and 24. Therefore, the instant claims drawn to the detergent composition comprising variations on these mutations found in the patent are obvious one over the other.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 8-13 of U.S. Patent No. 10,995,304. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims subtilase variant having at least 90% sequence identity to SEQ ID NO: 3, following the numbering of SEQ ID NO: 1, wherein the mutations listed are also found in detergent compositions comprising the subtilase variants of instant Claims 21, 23, and 24. The patent teaches to place the subtilase variants into a detergent composition. Therefore, the instant claims drawn to the detergent composition comprising variations on these mutations found in the patent are obvious one over the other.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656